Citation Nr: 1136798	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-03 362A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for amnesia.

2.  Entitlement to service connection for a cranial disability, to include headaches, amnesia, and traumatic brain injury (TBI).

3.  Entitlement to service connection for a psychiatric disability, to include depression, schizophrenia not otherwise specified (NOS), and posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Michael L. Varon, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979. 

These matters initially came before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York.  In that decision, the RO denied the Veteran's petition to reopen a claim for service connection for amnesia as new and material evidence had not been submitted and denied entitlement to service connection for residuals of a head injury, migraines, depression, and PTSD.

The Veteran testified before the undersigned at an April 2010 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In August 2010, the Board remanded these matters for further development.

The issues of entitlement to service connection for cranial and psychiatric disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In September 1995 and November 2001 rating decisions, the RO denied the Veteran's claim for service connection for amnesia as there was no evidence that the disability had its onset in service or was otherwise related to a disease or injury in service.

2.  Evidence received since the November 2001 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.


CONCLUSIONS OF LAW

1.  The RO's September 1995 and November 2001 rating decisions that denied the claim for service connection for amnesia are final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  The evidence received since the November 2001 decision is new and material and sufficient to reopen the claim for service connection for amnesia.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In light of the Board's favorable decision in reopening the claim for service connection for amnesia, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The RO denied the Veteran's claim for service connection for amnesia in September 1995 as there was no evidence that the disability had its onset in service or was otherwise related to a disease or injury in service.  The Veteran was notified of the RO's decision, did not appeal, and the decision became final.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 20.1103.

The Veteran attempted to reopen his claim for service connection for amnesia in December 2000.  The RO denied his petition to reopen in a November 2001 rating decision as new and material evidence had not been submitted.  The Veteran did not appeal and the November 2001 decision became final.  Id.  Therefore, the Board will review the evidence submitted since the November 2001 rating decision in order to determine whether it is new and material.

Pertinent new evidence received since the November 2001 denial includes a June 2011 examination report from Edwin S. Robbins, M.D. which reveals that the Veteran reported an in-service head injury and subsequent memory problems and includes an opinion that "there was no question . . . that [the Veteran had] brain damage secondary to head trauma."  

The newly submitted medical evidence pertains to an element of the claim that was previously found to be lacking, namely a link between the current memory problems and service.  Furthermore, the evidence raises a reasonable possibility of substantiating the claim in light of the opinion that the Veteran likely sustained brain damage due to head trauma and the Veteran's reports of an in-service head injury and subsequent memory problems.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, as the additional evidence shows that the Veteran's memory problems may be related to an in-service head injury, the evidence is new and material and the Veteran's claim is reopened.


ORDER

As new and material evidence has been received, the claim for service connection for amnesia is reopened, and the appeal is granted.



REMAND

"[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr. Nicholson, 21 Vet. App. 303, 311 (2007). 

Medical records reveal that the Veteran has been diagnosed as having various psychiatric disabilities.  For example, an October 2008 examination report from the Harlem Vet Center (Vet Center) indicated a diagnosis of depression.  Also, the Veteran has reported on numerous occasions that he has experienced memory problems and headaches and the October 2008 examination report from the Vet Center reveals that he was diagnosed as having TBI.  Thus, there is competent evidence of current psychiatric and cranial disabilities

The Veteran has reported that he received a head injury in service when he was struck in the head by a telephone pole and he contends that his current psychiatric, memory, and headache problems are related to this injury.  His service treatment records are unavailable.

In addition to the reported in-service head injury, there is evidence of a post-service head injury.  A July 1983 examination report from Metropolitan Hospital Center indicates that the Veteran was hit in the head while involved in a physical altercation and that he was treated for headaches and dizziness.  It was reported that the Veteran denied a past medical history and that no past medical history could be recalled.

The Veteran was afforded a VA traumatic brain injury (TBI) examination in October 2010.  The physician who conducted the examination did not diagnose the Veteran as having any psychiatric or cranial disabilities and opined that it would be mere speculation to diagnose a TBI as a result of an in-service injury.  She reasoned that there was no documentation of any treatment for an in-service head injury.

The October 2010 VA examination is inadequate because the examiner discounted, without explanation, the Veteran's reports of an in-service head injury and provided an opinion that was based entirely on a lack of written documentation of such an injury.  Furthermore, she did not acknowledge or discuss the psychiatric and cranial disabilities documented in the Veteran's medical records.

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

The Veteran, through his representative, provided a favorable opinion from Edwin Robbins, M.D., who is a clinical professor of psychiatry at New York University Medical Center, and Albert Einstein College of Medicine; and a retired associate director of the Department of Psychiatry at Bellevue Hospital.  The physician did not; however, acknowledge the July 1983 reports of a post-service head injury.  This limits the probative value of the opinion.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether any current cranial or psychiatric disability is the result of an injury in service.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current cranial or psychiatric disability had its onset in service, is related to the Veteran's reported in-service head injury, or is otherwise the result of a disease or injury in service.  

For purposes of the above opinion the examiner is advised that the Veteran's service treatment records are unavailable and he is competent to report that he received a head injury in service when he was struck by a telephone pole.

Under VA laws and regulations there is NO requirement that the Veteran's reports be corroborated by medical or other evidence.

In formulating the above opinion, the examiner should specifically acknowledge and comment on the significance, if any, of the Veteran's reported in-service head injury, the July 1983 post-service head injury, the October 2008 diagnosis of TBI; and Dr. Robbins' opinion.  

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report injuries, symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.  

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  The agency of original jurisdiction (AOJ) should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  The case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


